MEMORANDUM **
The motion to reinstate this appeal is granted.
A review of the record and the response to the order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Larry appeals the district court’s judgment dismissing his action for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2). We review the district court’s dismissal de novo. See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998). Larry’s complaint alleged that defendants committed a white collar crime because defendants misstated a news reporter’s birthday while on a television broadcast. Appellant requested that the district court issue an arrest warrant. We conclude that the district court properly dismissed this action because Larry lacks standing to initiate a criminal prosecution. See Linda R.S. v. Richard D., 410 U.S. 614, 619, 93 S.Ct. 1146, 35 L.Ed.2d 536 (1973) (holding that a private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of another).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.